DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/29/2020.
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel US 20130194963 A1 in view of Branca US 20160112374 A1.
Regarding claim 1. Hampel discloses an apparatus FIG. 5, 510 and [0068], comprising: 
at least one processor, processor 512; 
a memory, memory 513, coupled to the at least one processor; 
a firewall engine residing in the memory and executed by the at least one processor, [0074] and FIG. 5; memory 513 includes firewall engine 514. 
However, Hampel does not teach that dynamically manages a plurality of firewalls in an enterprise network system, wherein the firewall engine modifies baseline port profile configurations to build a dynamic port profile and applies the dynamic port profile to the plurality of firewalls in the enterprise network.
Branca teaches, dynamically manages a plurality of firewalls in an enterprise network system, wherein the firewall engine modifies baseline port profile configurations to build a dynamic port profile and applies the dynamic port profile to the plurality of firewalls in the enterprise network, for instance, a firewall engine executed by a processor, scans the port (of connected devices), generates the internal firewall rules based on device profile information of each of the plurality of smart devices  see both [0013]- [0014] and [0043]: that is, the change (scan) or modification by the firewall engine provides a dynamic port profile to firewall for each of the smart devices in the network (plurality of firewalls FIG. 1 108, 112).
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Regarding claim 3. Hampel does not teach but Branca teaches wherein the firewall engine inspects system data flows to determine what changes to make to the dynamic port profile, [0043]; the port scan to generate the internal firewall rules ([0014]) based on device profile information of each of the plurality of smart devices to provide dynamic port profile.
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Regarding claim 4. Hampel does not teach but Branca teaches wherein the fire wall engine uses a network monitoring technology to inspect system data flows chosen from the following: terminal access point monitoring, [0061]: flow of network traffic between the selected device (device access point) and Internet 100; syslog and simple network monitoring protocol, switch point analyzer; and network monitoring software.
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Regarding claim 5. Hampel does not teach but Branca teaches wherein the firewall engine continues to monitor for system changes and dynamically updates the dynamic port profile, including denying traffic, [0047], firewall rules, dropping ingress and egress network traffic of the device.
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Regarding claim 7. The apparatus of claim 5 wherein the firewall engine continues to monitor for system changes and dynamically updates the dynamic port profile using pattern analysis, Branca [0043]; probing/investigating connecting device when the user selects to manually configure the device. [0062], [00068]; update firewall rules for flow of network; provide changes to the firewall database 226 are automatically communicated to the firewall engine 210 and loaded, updating the firewall engine 210 network traffic enforcement policies.
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Regarding claim 8. Hampel does not teach but Branca teaches wherein the firewall engine continues to monitor for system changes and dynamically updates the dynamic port by using load per flow, Branca [0062], [00068]; update firewall rules for flow of network; provide changes to the firewall database 226 are automatically communicated to the firewall engine 210 and loaded, updating the firewall engine 210 network traffic enforcement policies.
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel with Branca to prevent infection and spread of malicious malware across varying devices due to poor smart device security implementation and system vulnerabilities, (see Abstract and [0007]).

Claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel US 20130194963 A1 in view of Banca US 20160112374 A1 and further in view of Asher et al. US 2007/0106568 A1 Asher.

Regarding claim 2. Hampel and Branca does not teach but Asher teaches wherein the firewall engine uses natural language processing to consider availability scans, change management, a change management database and vendor documents, [0190], [0191]; natural language processing used form locations (vendors management/change /update).
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel and Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 6. Hampel and Branca does not teach but Asher teaches wherein the firewall engine continues to monitor for system changes and dynamically updates the dynamic port by using natural language processing to consider availability scans, change management, change management database and vendor documents [0190], [0191]; natural language processing used form locations (vendors management/change /update).
Therefore, it would have been obvious to one of skilled person in the art to modify Hampel and Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].


Claim 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branca US 20160112374 A1 in view of Asher et al. US 2007/0106568 A1 Asher.

Regarding claim 9. Branca teaches A computer-implemented method executed by at least one processor for dynamically managing a plurality of firewalls in an enterprise network system comprising: providing a baseline port profile configuration, FIG. 4: [0036]-[0040]: device profile port(s) (414) configuration; generate the internal firewall rules based on device profile information of each of the plurality of smart devices; inspecting system data flows; building a dynamic port profile; and applying the dynamic port profile to the plurality of firewalls in the enterprise network, for instance, a firewall engine executed by a processor, scans the port (of connected devices), generates the internal firewall rules based on device profile information of each of the plurality of smart devices  see both [0013]- [0014] and [0043]: that is, the change (scan) or modification by the firewall engine provides a dynamic port profile to firewall for each of the smart devices in the network (plurality of firewalls FIG. 1 108, 112).
Branca does not teach using machine learning and natural language processing to determine configuration needs.
Asher teaches using machine learning and natural language processing to determine configuration needs, [0190], [0191]-[0192]; natural language processing used configuration.
Therefore, it would have been obvious to one of skilled person in the art to modify Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 10. Branca does not teach but Asher teaches wherein using natural language processing includes using availability scans, using change management, using change management database and using vendor documents, [0190], [0191]; natural language processing used form locations (vendors management/change /update).
Therefore, it would have been obvious to one of skilled person in the art to modify Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 11. Branca does not teach but Asher teaches wherein inspecting system data flows includes using a network monitoring technology to inspect system data flows is chosen from the following: terminal access point monitoring; syslog and simple network monitoring protocol, switch point analyzer; and network monitoring software, [0181]; natural language analyzer.
Therefore, it would have been obvious to one of skilled person in the art to modify Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 12. Branca teaches further comprising continuing to monitor for system changes and dynamically updating the dynamic port profile, a firewall engine executed by a processor, scans the port (of connected devices), generates the internal firewall rules based on device profile information of each of the plurality of smart devices  see both [0013]- [0014] and [0043]: that is, the change (scan) or modification by the firewall engine provides a dynamic port profile to firewall for each of the smart devices in the network (plurality of firewalls FIG. 1 108, 112).

Regarding claim 13. Branca does not teach but Asher teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes using natural language processing to use availability scans, change management, change management database and vendor documents, [0190], [0191]; natural language processing used form locations (vendors management/change /update).
Therefore, it would have been obvious to one of skilled person in the art to modify Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 14. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes using pattern analysis, a firewall engine executed by a processor, scans the port (of connected devices), generates the internal firewall rules based on device profile information of each of the plurality of smart devices  see both [0013]- [0014] and [0043]: that is, the change (scan) or modification by the firewall engine provides a dynamic port profile to firewall for each of the smart devices in the network (plurality of firewalls FIG. 1 108, 112).

Regarding claim 15. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes using load per flow, Branca [0062], [00068]; update firewall rules for flow of network; provide changes to the firewall database 226 are automatically communicated to the firewall engine 210 and loaded, updating the firewall engine 210 network traffic enforcement policies.

Regarding claim 16. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes denying traffic, [0047], firewall rules, dropping ingress and egress network traffic of the device.

Regarding claim 17. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes determining when a current data rate exceeds an expected data rate by a threshold provided in a baseline port profile configuration, FIG. 4: [0036]-[0040]: device profile port(s) (414) configuration; generate the internal firewall rules based on device profile information of each of the plurality of smart devices;

Regarding claim 18. Branca teaches a computer-implemented method executed by at least one processor for dynamically managing a plurality of firewalls in an enterprise network system comprising: providing a baseline port profile configuration, FIG. 4: [0036]-[0040]: device profile port(s) (414) configuration; generate the internal firewall rules based on device profile information of each of the plurality of smart devices; building a dynamic port profile; applying the dynamic port profile to the plurality of firewalls in the enterprise network; and continuing to monitor for system changes using pattern analysis and dynamically updating the dynamic port profile using pattern and trend analysis, Branca [0043]; probing/investigating connecting device when the user selects to manually configure the device. [0062], [00068]; update firewall rules for flow of network; provide changes to the firewall database 226 are automatically communicated to the firewall engine 210 and loaded, updating the firewall engine 210 network traffic enforcement policies; inspecting system data flows using a network monitoring technology to inspect system data flows chosen from the following: terminal access point monitoring; syslog and simple network monitoring protocol, switch point analyzer; and network monitoring software, [0181]; natural language analyzer.
Branca does not teach using machine learning and natural language processing to determine configuration needs, including using availability scans, using change management, using change management database and using vendor documents;
Asher teaches using machine learning and natural language processing to determine configuration needs, including using availability scans, using change management, using change management database and using vendor documents, [0190], [0191]-[0192]; natural language processing used configuration.
Therefore, it would have been obvious to one of skilled person in the art to modify Branca with Asher to facilitate the development of encryption and/or security policies and rules through Natural language processing enabled by a parser and syntax generator that can be dynamically fed from a database table, see Abstract and [0190].

Regarding claim 19. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes using load per flow, Branca [0062], [00068]; update firewall rules for flow of network; provide changes to the firewall database 226 are automatically communicated to the firewall engine 210 and loaded, updating the firewall engine 210 network traffic enforcement policies.

Regarding claim 20. Branca teaches wherein continuing to monitor for system changes and dynamically updating the dynamic port profile includes denying traffic, [0047], firewall rules, dropping ingress and egress network traffic of the device. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414 


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414